United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
M.D., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
New Orleans, LA, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Jeffrey P. Zeelander, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 13-867
Issued: September 26, 2014

Case Submitted on the Record

DECISION AND ORDER
Before:
RICHARD J. DASCHBACH, Chief Judge
COLLEEN DUFFY KIKO, Judge
ALEC J. KOROMILAS, Alternate Judge

JURISDICTION
On March 3, 2013 appellant, through her attorney, filed a timely appeal of a
February 20, 2013 merit decision of the Office of Workers’ Compensation Programs’ (OWCP).
Pursuant to the Federal Employees’ Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and
501.3, the Board has jurisdiction to consider the merits of the case.
ISSUE
The issue is whether appellant has met her burden of proof to establish an emotional
condition due to factors of her federal employment.
On appeal, counsel argued that appellant had substantiated additional compensable
factors of employment and that Dr. Brylowski’s report was unrationalized. He further stated that
Dr. Brylowski was not appropriately selected to serve as the impartial medical examiner.

1

5 U.S.C. § 8101 et seq.

FACTUAL HISTORY
On June 11, 2009 appellant, then a 48-year-old manager of budget and financial analysis,
filed an occupational disease claim alleging that she developed uncontrollable hypertension,
body aches, digestive problems, major depressive disorder, post-traumatic stress disorder and
chest pains due to job stress.
Appellant submitted a narrative statement and listed a pattern of factors of her
employment she alleged were responsible for her emotional condition. In July 1997 due to the
requirement by Glenn Boquet, her supervisor, that she perform managerial duties. In
October 1997 he forced appellant to select his choice for a budget vacancy. In November 1997
Mr. Boquet discriminated against her by refusing to grant her a “far exceeds” rating while
awarding this rating to a white male. He refused to allow appellant to attend a scheduled training
class in March 1998. In June 1998 Mr. Boquet reduced her staff during the busy season resulting
in extra work for her. He harassed appellant in April 1999 when she required surgery. While
appellant recovered from surgery in 1999, Mr. Boquet continued to telephone her at home.
When she returned to work he required her to complete all the budget corrections by herself.
Appellant claimed that Mr. Boquet began to racially harass appellant from
December 1999 through April 2000. Mr. Boquet alleged that out of the blue, he informed her
that a friend of his referred to black people as “nig---s.” He stated that he was only saying
something that his friend had said. Appellant requested that Mr. Boquet not use that language in
front of her. She stated that he spoke negatively about black managers and called them idiots.
Mr. Boquet called black football players monkeys on two occasions in 2000 and 2006.
Appellant indicated that he had hung a confederate flag on the wall of his office for years until he
was forced to remove it. Mr. Boquet threatened her with discipline and falsely accused her of
keeping him out of the loop. In June 2000, he questioned appellant about her personal vehicle,
asked how she could afford it and asked about her husband’s job. Mr. Boquet also stated that he
hated her.
In February 2001 appellant alleged that Mr. Boquet refused to grant either her or her
employee’s performance awards. During the months of March through May 2001, Mr. Boquet
spoke loudly and asked for items that her system could not generate. He refused to go through
appellant, instead requesting information from her employees. From September through
December 2001, appellant had to track expenses related to the anthrax attacks, closing of postal
office and postal deaths. She had to travel by airplane from October 2001 through July 2002 due
to mandatory meetings despite her fear of flying. Mr. Boquet did not require appellant’s
employee, a white female to fly when she stated that she was afraid. From March through
August 2002, he instructed her to come to his office and bring all her staff except for a budget
analyst who was black. Appellant stated that he tried to pollute the work environment with
racism and hostility. In June 2003 Mr. Boquet required her to print out and provide him with the
attachments to his e-mails. This requirement necessitated walking 10 to 12 minutes from one
building to another. Mr. Boquet called appellant stupid and belittled her before employees.
Appellant began to change positions in October 2003 and start work as a Complement
Coordinator reporting to Tony Ruda, the district manager. She was required to work in both
positions for a period of time and was required to work extensive hours, bring work home and

2

work weekends. Appellant developed chest pain in July 2004 and was diagnosed with high
blood pressure. She found that she had an enlarged heart and underwent heart surgery. Due to
stress symptoms, appellant requested a return to her budget position in March 2005. During the
period August 29, 2005 through October 2005, she evacuated New Orleans for Atlanta, Georgia
due to hurricane Katrina. Appellant was instructed to work from Atlanta to assist the hurricane
evacuees from the coast. She was responsible for the placement of all Gulf Coast evacuees
within the employing establishment’s Georgia Cluster and was required to work 10 to 14 hours a
day helping employees find places for work. Appellant and her family were displaced by the
hurricane. She stated, “I am helping evacuees find relatives and friends who work for the postal
service, find job placement, find aid or a higher power.”
Appellant requested to return to Louisiana through the receipt of an inadvertent e-mail
but found out that her position had been filled when she received an inadvertent e-mail. She
returned to Baton Rouge, Louisiana, to work on the Katrina Task Force as the only contact for
evacuated employees, 1,500 persons. Appellant stated that she heard so many horrors that she
began doubling her medication. On April 2006 her position moved back to New Orleans, while
her home was located in Baton Rouge. In July 2006, appellant began to work on the Task Force
and as the District Complement Coordinator. She stated that Lynn Western refused to release
her when her previously scheduled slot became available for the Advanced Leadership Program
(ALP) and this opportunity was provided to another employee, a white male.
In
November 2006, although appellant did not receive an appropriate evaluation, she was also
named in all Katrina-related Equal Employment Opportunity complaints. In April 2007 she
stated that Ms. Western began to harass her because she wished to return to her position as
manager of budget. Appellant alleged that Ms. Western lied on her mid-year review and was
trying to ruin her career. She returned to budget in January 2008. Appellant stated that Ron
Greer, the new finance manager, informed her in February through March 2008 that if she had
problems with the fact that he had assumed the position for which she had applied for, then she
should bid out. She stated that Mr. Greer tried to force her to select Lorina Williams, a
coworker, for a budget position through intimidation and threats. Mr. Greer increased the job
duties of appellant’s position, including daily reports, approving all travel requests statewide and
working on Saturdays for teleconferences. In July 2008 he harassed appellant about her
employees by refusing to award an employee of the quarter. Mr. Greer allegedly harassed her
from August through September 2008 during Hurricane Gustav by initially requiring her to work
as the emergency management team and then in an offsite location. Appellant reported to the
offsite location in Alpharetta, Georgia, eight hours away but Mr. Greer charged her with absence
without leave. She was also denied an award for working during Hurricanes Gustav and Ike.
Beginning in September 2008, Mr. Greer changed the reporting time for appellant and
her staff from 8:30 a.m. to 8:00 a.m. Appellant stated that he then allowed her staff to report at
8:30 a.m., but required appellant to report at 8:00 a.m. She stated that he appeared to be stalking
her. Appellant stated that her performance evaluation in November 2008 was exceptional,
resulting in an overall rating of nine. Mr. Greer changed her rating from a nine to eight. He
harassed appellant in February and May 2009 through moving a black male employee from
Baton Rouge to New Orleans. Appellant alleged that from June 2008 through March 2009
Mr. Greer argued with coworkers and other managers and caused the doors of the finance office
to be locked. Mr. Greer abused all of his managers, his secretary and her employees. Appellant
accused him of micromanagement, an abusive manner and a hostile work environment. In a
3

letter dated March 13, 2009, she requested that Carolyn Weisiger remove Mr. Greer from the
finance office. Mr. Greer created a hostile environment by harassing employees, lying, racism,
threats and intimidation and locking the doors. On March 26, 2009 appellant was informed
through a bio-detection system meeting that if the plant became contaminated then the whole
building was at risk of contamination.
A letter dated October 29, 2008 from Mr. Greer informed her that effective Saturday
November 1, 2008 her reporting time was 8:00 a.m. to 4:30 p.m. In 2008, appellant’s
performance rating was seven. She filed a review rating recourse request on March 26, 2009.
Appellant submitted a series of e-mails dated March 31, 2009 indicating that she requested a
meeting with Steve Moreland at 5:21 p.m. and that he responded to this request at 11:09 p.m.
She alleged that Mr. Moreland could not have sent the reply because he was off the rolls by the
close of business on March 31, 2009. Appellant received Individual EAS Recognition/Awards
Programs on January 20 and 22, 1998, February 3, 1999, December 13, 2000 and April 16, 2002.
She submitted a copy of her work history.
Mr. Greer responded to appellant’s allegations on July 27, 2009. He stated that her
position was not stressful as the reports she was required to complete had a flexible window.
Mr. Greer also noted that appellant had standard operating procedures and had a staff of two
budget and financial analysts to assist her. He stated that she had not reported stressful work
assignments and had received training on all aspects of her job. Mr. Greer stated that appellant
generally performed required duties in accordance with expectations, but that he had discussions
with her related to her attendance and failure to follow instructions.
Mr. Greer stated that, although he could not respond to appellant’s allegations regarding
Mr. Boquet, he categorically denied her allegations against him. He stated that he changed the
employees reporting time to meet business needs and that although appellant rarely arrived on
time, he did not issue discipline to her. Mr. Greer noted that he mentored appellant for a future
position as manager, finance. He stated that her position was exempt and that she normally
worked 8:00 a.m. to 4:30 p.m. Mr. Greer reported that appellant was rarely required to work an
extended day and was allowed to take time off on personal leave when she did.
Mr. Greer stated that appellant spent time in Atlanta during Hurricane Ike with paid
housing and a per diem. He opined that she did not work long hours and made updates via
telephone. In reference to appellant’s performance awards, Mr. Greer noted that while appellant
met her individual goals, the finance department and the district did not meet their goals. He
stated that performance is weighted against individual, department and cluster accomplishments.
In regards to the vacant budget and financial analyst position, Mr. Greer stated that he
requested that the vacant position be posted for eligible management level employees as was
normal. Appellant attempted to post the position to craft employees and was given a direct order
to select from two qualified employees. She did not follow Mr. Greer’s order and he had a
discussion with her. Appellant reposted the position to craft employees and human resources
had to change the position back to management employees only.

4

Charles Turner, tort claims coordinator and union president, submitted a statement dated
August 11, 2009 that Mr. Greer used a forceful, tyrannical and autocratic attitude toward his
African American employees. He cited examples of behavior toward unnamed employees.
Kim Stovall submitted a witness statement dated July 30, 2009 and asserted that
Mr. Boquet denied appellant training. She stated that he harassed appellant by assigning her to
the position of complement coordinator and not allowing her to return to her regular position.
Ms. Stovall also stated that appellant had difficulty using her leave and that appellant was given
more duties. She also alleged that appellant’s decisions were verified by a supervisee.
Ms. Stovall stated that women were discriminated against at the employing establishment. In
regard to Mr. Greer, Ms. Stovall stated that he tracked appellant’s whereabouts through a low
level employee.
Burdell J. Robinson submitted a statement dated July 30, 2009 and stated that Mr. Boquet
treated the male budget managers different from appellant. He also stated that Mr. Greer caused
appellant stress because he gave her projects involving numerous reports and then changed his
mind causing her to work late or work at home.
In an e-mail dated February 27, 2006, appellant stated that she spoke to 55 callers a day
and that she received four additional lines on her telephone which allowed her to speak to an
additional 30 callers for requests due to reassignments.
Carol B. Simmons, a coworker, completed an e-mail noting that appellant spent hours on
the telephone with employees following Hurricane Katrina and that her job was very tedious and
stressful. She stated that appellant worked late hours to make deadlines and to prepare timely
reports. Ms. Simmons noted that appellant wished to return to her position as a budget manager
in hopes that she would not have to work as many late hours and miss so much time with her
family.
In a statement dated August 6, 2009, Pearline Wells, a coworker, stated that Mr. Boquet
required appellant to spend many hours writing and rewriting presentations, correcting Finance
Department data and correcting speeches. She stated that appellant was forced to work long
hours including weekends and after hours. Ms. Wells stated that Mr. Boquet undermined
appellant’s decisions and eventually stressed her. She noted that appellant worked as the
complement coordinator requiring her to work long hours, weekends and bring work home
especially after Hurricane Katrina. Ms. Wells stated that Mr. Greer micromanaged appellant and
did not understand how to manage or interact with employees.
On August 11, 2009 Chermaine Hebert, one of appellant’s employees, stated that
Mr. Boquet would publicly intimidate, harass and embarrass appellant. She stated that he
micromanaged the department and gave appellant last minute tasks that required her to work late.
Appellant’s husband submitted a statement.
Appellant submitted a statement dated August 5, 2009. She stated that her position as
budget manager included deadlines including five budgets for the state administrative office, six
processing and distribution plants and 400 associated offices. Appellant stated that she
personally completed 90 percent of the budget preparation. She stated that during budget season

5

from June through September, she had to adjust each budget approximately three times which
required working late and on weekends. Appellant stated that Mr. Greer promised to do the
work of other functions and gave her additional workload regardless of her deadlines.
Appellant described her position as district complement coordinator as involving
deadlines for notifying the union, the employees, the managers, the corresponding offices,
human resources and financial offices. She stated that she did not receive managerial training
until 1999 two years after beginning her budget manager position. Appellant also requested
Excel training in 2008 and had not received this training.
Appellant stated that she was required to work more than 40 hours a week as budget
manger and worked at home. She stated that she sporadically worked long hours throughout the
year, but on a daily basis during budget season from June to October. Appellant stated that as a
complement coordinator she was given a laptop and cell phone so that she could work at home
and on the weekends. She stated that she worked late on a daily basis from October 2003
through February 2008 and after Hurricane Katrina on weekends through 2007. Appellant stated
that after she returned as budget manager she worked long hours and took work home May 2008
through April 2009.
On September 12, 2009 the employing establishment accepted appellant’s EEO
complaint for investigation.
In a decision dated December 24, 2009, OWCP denied appellant’s claim finding that she
failed to establish a compensable factor of employment. Appellant requested an oral hearing
before an OWCP hearing representative. She submitted a statement from Gail Colly, a
coworker, dated December 30, 2009. Ms. Colly stated that Mr. Boquet used a racial epithet in
front of appellant, displayed a confederate flag and a sign saying that he was a wizard. She
stated that he cancelled appellant’s finance training in California at the last minute and sent a
white female instead. Ms. Colly stated that she was with appellant when Mr. Boquet called her
at home while she was recuperating from surgery to seek help with work. She stated that he
worked a detail at the complement team, but still completed her duties in the budget office.
Ms. Colly stated that Mr. Greer tried to intimidate appellant by telling her that he was the finance
manager and that he was aware that appellant had applied for his position and could leave the
department if she could not accept his authority.
Appellant submitted an additional statement from Mr. Robinson dated January 18, 2010.
Mr. Robinson alleged that Mr. Boquet made appellant print out reports and bring them to his
office because Mr. Boquet refused to print out the reports for himself. He stated that he
witnessed Mr. Boquet call appellant stupid in a meeting. Mr. Boquet forced appellant to fly after
“9/11” even though she was afraid, while Karen Smith, a coworker, was not required to fly.
Mr. Robinson stated that Mr. Boquet required appellant to keep tract of terrorist expenses for the
state of Louisiana and to perform other budget functions while working as complement
coordinator. He stated that appellant received constant calls while working as complement
coordinator.
In an additional statement dated January 20, 2010, Ms. Hebert stated that Mr. Boquet
forced appellant to do all the managerial duties because he was scared of Irene Bowman, a

6

supervisor. She stated that he received praises for appellant’s work. Ms. Hebert described the
cancelling of appellant’s training in California by Mr. Boquet. She stated that Mr. Boquet called
appellant at home while she was on leave due to surgery. Ms. Hebert stated that appellant
worked late and weekends to comply with the deadlines that Mr. Boquet assigned. She alleged
that Mr. Boquet required appellant to redo the entire budget and screamed at her. Appellant had
to work long hours, take work home and work weekends. Ms. Hebert stated that Mr. Boquet
“called black people monkeys and idiots.” Mr. Boquet also proudly displayed white supremacy
paraphernalia such as a wizard sign referring to the Ku Klux Klan. Ms. Hebert stated that he
required appellant to print his e-mails for him and that while appellant was detailed to human
resources as complement coordinator she also had her duties as budget manager.
In response to a request from counsel, an OWCP hearing representative changed the oral
hearing to a review of the written record. By decision dated June 23, 2010, the hearing
representative found that OWCP had not considered the witness statements that appellant
submitted in support of her claim. The hearing representative remanded the case for additional
development.
On July 23, 2010 OWCP requested that the employing establishment respond to
appellant’s witness statements. The employing establishment responded on August 10, 2010,
stating that the witnesses’ statements were based on hearsay or on an account of events as related
by appellant. Mr. Greer again stated that appellant was not placed under undue hardship, time
constraints or deadlines and was assigned two budget specialists to assist with her daily duties.
Lynne S. Western, a retired manager of human resources, submitted a statement dated
August 10, 2010 asserting that appellant had a very flexible schedule from 2005 through 2008.
She noted that appellant found hotel rooms in Atlanta during Hurricane Katrina and worked from
the Atlanta, Georgia postal facility to track and account for employees from Louisiana.
Appellant later worked from the Baton Rouge postal facility and was provided with a large
house, rented furniture, per diem and travel. Ms. Western stated that appellant worked beyond
eight hours a day and met deadlines. She stated that no one was forced to work extended hours.
Ms. Western stated that appellant worked with another district employee and an area employee
in placing the displaced employing establishment workers.
In a statement of accepted facts dated November 19, 2010, OWCP accepted that in the
aftermath of Hurricane Katrina appellant worked more than eight hours and that she was tasked
with the duty of helping other displaced Hurricane Katrina evacuees as accepted factors of
employment. It referred her for a second opinion evaluation on November 22, 2010.
In a report dated January 10, 2011, Dr. Ross Gallo, a Board-certified psychiatrist and
second opinion physician for OWCP, reviewed appellant’s history of injury. He diagnosed
major depressive disorder recurrent and anxiety disorder not otherwise specified. Dr. Gallo
opined that the accepted factors did not cause, aggravate, precipitate or accelerate appellant’s
psychological disorder. He noted that OWCP had accepted two factors of employment and
stated that these factors were not cited by appellant as the cause of her depression. Dr. Gallo
indicated that appellant attributed her condition to conflict with her manager and instances of
biased, punitive and unfair behavior by her supervisor were the prominent causes of her
depression.

7

By decision dated February 8, 2011, OWCP accepted that appellant worked extended
hours, beyond an 8-hour day, during the aftermath of Hurricane Katrina and that Ms. Demas
directed her to assist evacuees of Hurricane Katrina. It denied her claim, however, based on
Dr. Gallo’s report. Appellant requested a review of the written record on March 4, 2011. She
submitted additional medical reports from Dr. Jirina Fiala, a psychologist, as well as a report
from a licensed clinical social worker. Dr. Fiala opined on February 18, 2011 that appellant was
functional prior to her occupational stress which resulted in her current condition. In a report
dated February 28, 2011, Dr. Frederic L. Henderson, a Board-certified psychiatrist, disagreed
with Dr. Gallo and opined that appellant’s employment contributed to her diagnosed conditions.
OWCP received a May 1, 2011 report from Dr. Henderson, who stated that appellant was
totally disabled due to her major depression, chronic pain disorder and subsyndromal posttraumatic stress disorder. Dr. Henderson noted appellant’s hypertension was exacerbated by her
emotional state leading to exceedingly high and dangerous hypertension. He stated that her
ability to perform deteriorated in the aftermath of stressful work assignments after Hurricane
Katrina in 2005 and was clearly disabled by June 2009. Dr. Fiala completed a report on
May 10, 2011 and diagnosed post-traumatic stress disorder, major depressive disorder and
generalized anxiety disorder. She stated that appellant’s emotional condition began while
working with a supervisor who engaged in verbal abuse and intimidation in 1999, resolved when
the supervisor left and reemerged in 2004. Dr. Fiala stated that appellant’s condition escalated to
full-blown post-traumatic stress disorder in 2005 during the aftermath of Hurricane Katrina when
appellant was required to accept calls at all hours of the night, to listen to employees’ stories of
family separation and loss.
On May 5, 2011 an OWCP’s hearing representative found that the case was not in
posture for a decision. He noted that OWCP accepted as compensable working long hours and
dealing with distraught employees after Hurricane Katrina. The hearing representative found a
conflict between appellant’s physicians and Dr. Gallo which required referral to an impartial
medical examiner.
In a report dated August 8, 2011, Dr. Andrew Brylowski, a Board-certified psychiatrist,
designated as impartial medical examiner interviewed appellant and reviewed the statement of
accepted facts. He administered psychological testing and diagnosed major depressive disorder,
moderate. Dr. Brylowski opined that appellant’s federal employment did not cause aggravate or
accelerate her diagnosed condition. He stated that the employee in a structured environment
typically provided benefits to people with mental illness.
On August 31, 2011 OWCP denied appellant’s claim for an emotional condition finding
that the weight of the medical opinion evidence did not establish a causal relationship between
her accepted employment factors and her diagnosed condition. Appellant requested an oral
hearing on September 23, 2011. In a decision dated January 10, 2012, OWCP’s hearing
representative set aside the August 31, 2011 decision on the grounds that Dr. Brylowski’s report
was not sufficiently well reasoned to resolve the conflict. She found that he did not address the
central issue of whether the accepted factors caused or contributed to appellant’s diagnosed
condition. The hearing representative remanded for OWCP to obtain a supplemental report from
Dr. Brylowski.

8

On January 25, 2012 OWCP requested a supplemental report from Dr. Brylowski
addressing the etiology of her condition and whether the specific accepted employment factors
caused, aggravated or accelerated the condition.
In an addendum of February 6, 2012, Dr. Brylowski stated that the exact cause of major
depressive disorder was not known. He again repeated his opinion that appellant’s accepted
work factors did not cause, aggravate or accelerate major depressive disorder. Dr. Brylowski
stated that working during Hurricane Katrina more than eight hours and helping others displaced
by Hurricane Katrina would not have caused or aggravated appellant’s diagnosed conditions. He
concluded, “In other words, helping others and participating in a group effort such as
employment has been shown to be helpful with regard to mental health issues and not
deleterious. Therefore, in reasonable medical probability, psychiatric diagnosis of major
depressive disorder and factitious disorder are not. In reasonable medical probability, related to
any accepted factors of employment.”
On April 25, 2012 OWCP referred appellant to Dr. Mohsen Morabi, a Board-certified
psychiatrist, for an impartial medical examination. Beginning May 9, 2012, counsel requested
transportation and overnight transportation as Dr. Morabi’s office was located in Houston,
Texas, approximately 400 miles from appellant’s home in New Orleans, Louisiana.
Alternatively he requested a referee examination within 50 miles of New Orleans. Appellant
was never examined by Dr. Morabi.
By decision dated August 15, 2012, OWCP again denied appellant’s claim based on
Dr. Brylowski’s report. It issued a revised version of this decision on August 20, 2012.
Counsel requested an oral hearing on August 22, 2012. Appellant submitted her 2008
performance evaluation which stated that she was the contact person for all employees with any
Hurricane Katrina-related questions. She testified at the oral hearing on December 6, 2012.
By decision dated February 20, 2013, an OWCP’s hearing representative found that
appellant had substantiated two compensable employment factors, that she worked more than
eight hours a day during the Hurricane Katrina crisis and that appellant was tasked with helping
other displaced Hurricane Katrina evacuees. He found that she had not substantiated the
additional factors alleged. The hearing representative further found that Dr. Brylowski’s
February 6, 2012 addendum report was sufficiently well reasoned to be afforded special weight
and established that appellant’s diagnosed conditions were not due to her employment.
LEGAL PRECEDENT
Workers’ compensation law does not apply to each and every injury or illness that is
somehow related to an employee’s employment. In the case of Lillian Cutler,2 the Board
explained that there are distinctions as to the type of employment situations giving rise to a
compensable emotional condition arising under FECA.3 There are situations where an injury or
2

28 ECAB 125 (1976).

3

5 U.S.C. §§ 8101-8193.

9

illness has some connection with the employment but nevertheless does not come within
coverage under FECA.4 When an employee experiences emotional stress in carrying out his or
her employment duties and the medical evidence establishes that the disability resulted from an
emotional reaction to such situation, the disability is generally regarded as due to an injury
arising out of and in the course of employment. This is true when the employee’s disability
results from his or her emotional reaction to a special assignment or other requirement imposed
by the employing establishment or by the nature of the work.5 In contrast, a disabling condition
resulting from an employee’s feelings of job insecurity per se is not sufficient to constitute a
personal injury sustained in the performance of duty within the meaning of FECA. Thus
disability is not covered when it results from an employee’s fear of a reduction-in-force, nor is
disability covered when it results from such factors as an employee’s frustration in not being
permitted to work in a particular environment or to hold a particular position.6
Administrative and personnel matters, although generally related to the employee’s
employment, are administrative functions of the employer rather than the regular or specially
assigned work duties of the employee and are not covered under FECA.7 Where the evidence
demonstrates that the employing establishment either erred or acted abusively in discharging its
administrative or personnel responsibilities, such action will be considered a compensable
employment factor.8 A claimant must support his or her allegations with probative and reliable
evidence. Personal perceptions alone are insufficient to establish an employment-related
emotional condition.9
For harassment or discrimination to give rise to a compensable disability under FECA,
there must be evidence that harassment or discrimination did, in fact, occur. Mere perceptions of
harassment or discrimination are not compensable under FECA. Unsubstantiated allegations of
harassment or discrimination are not determinative of whether such harassment or discrimination
occurred. To establish entitlement to benefits, a claimant must establish a factual basis for the
claim by supporting his or her allegations with probative and reliable evidence.10
ANALYSIS
Appellant alleged several employment events caused or contributed to her emotional
condition. OWCP accepted that she worked more than eight hours a day during the aftermath of

4

See Robert W. Johns, 51 ECAB 136 (1999).

5

Cutler, supra note 2.

6

Id.

7

Charles D. Edwards, 55 ECAB 258 (2004).

8

Kim Nguyen, 53 ECAB 127 (2001). See Thomas D. McEuen, 41 ECAB 387 (1990), reaff’d on recon., 42
ECAB 566 (1991).
9

Roger Williams, 52 ECAB 468 (2001).

10

Alice M. Washington, 46 ECAB 382 (1994).

10

Hurricane Katrina. It also accepted that appellant was required to help other displaced Hurricane
Katrina evacuees.
Appellant further attributed her emotional condition to actions by her supervisors
Mr. Boquet and Mr. Greer. The employing establishment responded to the allegations, however,
did not address alleged actions by Mr. Boquet as he had retired in 2006. To corroborate her
allegations, appellant submitted witness statements dated August 11, 2009 and January 20, 2010
from Ms. Hebert, an employee of appellant, who worked in the budget department from 1996 to
2000. Ms. Hebert indicated that she wanted to revise her original August 11, 2009 statement
after appellant’s claim was denied. In her narrative statements, she listed a series of situations
and events and her perceptions relative to same and characterized Mr. Boquet’s actions.
Appellant submitted witness statements from Mr. Robinson dated January 18, 2010 and
Ms. Wells dated August 6, 2009 regarding the allegations that Mr. Boquet required appellant to
work long hours and perform managerial duties. Ms. Wells indicated that she knew appellant for
10 years and opined that appellant was treated poorly by her supervisors Mr. Boquet and later
Mr. Greer. She mentioned general instances where she believed that appellant was forced to
work long hours to accomplish what she thought were unreasonable tasks within the time frames
assigned. Ms. Wells offered no specifics relative to dates of occurrence.
Appellant also stated that when she returned to work following surgery in 1999
Mr. Boquet required her to complete all the budget corrections by herself. Ms. Hebert also
referenced this allegation but neither statement was specific as to dates, times or frequency of
this task(s). In June 2003, appellant claimed that Mr. Boquet required her to print out and
provide him with the attachments to his e-mails. This requirement necessitated walking 10 to 12
minutes from one building to another. Mr. Robinson stated that Mr. Boquet made appellant print
out reports and bring them to his office in another building. Ms. Hebert stated that Mr. Boquet
required appellant to print his e-mails and that she was back and forth to his office. Although
this is generally alleged, there are no specifics relative to date(s) or time(s) or frequency as to
when this claimed activity occurred.
In October 2003 appellant alleged that she began to work as a complement coordinator
reporting to Tony Ruda, the district manager, and was required to continue working in the budget
office. She alleged that she was required to work in both positions for a period of time.
Mr. Robinson, in his January 18, 2010 witness statement, indicted that sometime after 911
Mr. Greer required appellant to keep track of expenses for antiterrorism in the budget section
while detailed as complement coordinator and that appellant was performing two jobs.
Ms. Hebert in her August 11, 2009 statement generally alluded to the fact that appellant had
concurrent duties as complement coordinator and budget manager, however it remains unclear.
Both Mr. Robinson and Ms. Hebert do not offer any degree of specificity relative to their
statements. The Board finds that appellant has alleged these additional employment factors from
1996 to 2000, however, they are insufficiently substantiated by the evidence of record as to date,
time and place to find them compensable: performing managerial duties, completing budget
corrections, performing the functions of two separate positions, walking printed materials
between her office and the building that housed Mr. Boquet and working more than eight hours a
day on many occasions while supervised by Mr. Boquet.

11

Appellant stated that in October 1997 Mr. Boquet forced her to select his choice for a
budget vacancy. Ms. Hebert stated that she overhead Mr. Boquet directing appellant to hire a
certain employee. Mr. Boquet indicated that appellant refused to post the position as he
requested. The Board finds that this relates to the administrative functions of her supervisor,
Mr. Boquet. Complaints about the manner in which a supervisor performs his or her duties or
the manner in which a supervisor exercises his or her discretion fall, as a rule, outside the scope
of coverage provided by FECA. This principle generally recognizes that a supervisor must be
allowed to perform his or her duties and employees will at times dislike the actions taken.11
Appellant has not submitted evidence establishing how this managerial action constituted error
or abuse and has not established a compensable factor of employment in these events.
Appellant attributed her emotional condition to the requirement that she travel by airplane
from October 2001 through July 2002 due to mandatory meetings despite her fear of flying. She
alleged that Mr. Boquet did not require her employee, a white female to fly when she stated that
she was afraid. This is an administrative action and Mr. Boquet exercised his discretion in
determining that it was necessary that only one employee, appellant, travel. Appellant has not
submitted sufficient evidence to establish error or abuse in this action.
Appellant attributed her emotional condition to Mr. Greer’s decision in September 2008
to change the reporting time for appellant and her staff from 8:30 a.m. to 8:00 a.m. She
submitted a letter dated October 29, 2008 from Mr. Greer informing her that her effective
Saturday November 1, 2008 her reporting time was 8:00 a.m. to 4:50 p.m. Mr. Greer stated that
he changed the employees reporting time to meet business needs and that, although appellant
rarely arrived on time, he did not issue discipline to her. The Board finds that appellant has not
established error or abuse in her scheduled arrival time change. Mr. Greer explained that
appellant’s schedule was changed due to business needs.12
Appellant stated that her performance evaluation in November 2008 was exceptional,
resulting in an overall rating of nine. Mr. Greer changed her rating to eight. Appellant requested
recourse and alleged that on March 22, 2009 Mr. Greer asked if she would accept less than a nine
and changed her submission from a nine to an eight. She submitted her performance rating of
eight for 2005 and her performance rating of seven, in 2008. In reference to appellant’s
performance awards, Mr. Greer noted that while appellant met her individual goals, the finance
department and the district did not meet their goals. Performance appraisals are administrative
matters13 and appellant has not submitted any probative evidence establishing error or abuse in
her 2008 rating. Mr. Greer has explained that while she met her goals, her rating was dependent
on department and cluster accomplishments. Therefore appellant has not established a
compensable factor of employment in regard to her 2008 performance rating.
Appellant further alleged that in November 1997 Mr. Boquet discriminated against her by
refusing to grant her a far exceeds rating while awarding this rating to a white male. As noted
11

T.G., 58 ECAB 189 (2006).

12

R.M., Docket No. 13-264 (issued April 8, 2013).

13

E.M., Docket No. 12-1238 (issued April 1, 2013).

12

above, this action is an administrative action by Mr. Boquet.14 While both appellant and
Ms. Hebert agree that Mr. Boquet gave a higher rating to appellant’s coworker, there is no
evidence substantiating error or abuse in the ratings given.
Appellant alleged that Mr. Boquet refused to allow her to attend a scheduled training
class in March 1998. Training is an administrative matter. The Board has held that training15 is
an administrative function of the employing establishment rather than a duty of the employee.
Appellant has alleged favoritism in Mr. Boquet’s refusal to allow her to go to California for
training, but these allegations are not sufficiently specific to establish error or abuse by
Mr. Boquet in this situation.16
Appellant also alleged that Mr. Boquet reduced her staff during the busy season resulting
in extra work for her. She stated that Ms. Western refused to release her when her previously
scheduled slot became available for the advanced leadership program and this opportunity was
provided to another employee, a white male. Appellant has not submitted any evidence
substantiating these allegations and has therefore not established error or abuse in the
administrative actions of her supervisors. She requested to return to Louisiana following
Hurricane Katrina, but found out that her position had been filled when she received an
inadvertent e-mail. The Board notes that job transfers17 are administrative functions of the
employing establishment rather than duties of the employee. Appellant has not submitted
evidence of error or abuse and has not established a compensable factor of employment in this
regard.
Appellant alleged that in April 1999 while she was using leave recovering from surgery
at home, Mr. Boquet continued to telephone her concerning work. Ms. Colly stated that on one
occasion while she was visiting appellant at her home in 1999 Mr. Boquet telephoned appellant
for help with the budget. Ms. Hebert stated in her January 20, 2010 submission that while
appellant was on leave in 1999, when white employees would mess up the budget or could not
help him answer questions from the area, Mr. Boquet would call appellant and put her on
speakerphone so that employees could hear her. The Board finds that appellant has not
established the specifics of the allegations nor established error or abuse in an administrative
matter.
While Mr. Boquet, as her supervisor, did contact appellant while on leave regarding work
matters, there is no evidence to show that this was done with the frequency that it would rise to
the level of error and abuse. When an employee is on leave, they should not be harassed by their
supervisor, however, there is not a showing that a witnessed call is inappropriate and not an
unreasonable exercise of supervisory authority.18
14

David C. Lindsey, Jr., 56 ECAB 263 (2005).

15

G.G., Docket No. 13-644 (issued July 19, 2013); Jose L. Gonzalez-Garced, 46 ECAB 559 (1995).

16

See Denis M. Dupor, 51 ECAB 482, 486 (2000).

17

James W. Griffin, 45 ECAB 774 (1994).

18

Cassandra M. Alston-Daye Docket No. 04-889 (issued September 1, 2004).

13

Appellant also alleged that she was harassed by her supervisors. She alleged that
Mr. Boquet threatened her with discipline and falsely accused her of keeping him out of the loop.
In February 2001, Mr. Boquet refused to grant either appellant or her employees performance
awards. During the months of March through May 2001, he spoke loudly and asked for items
that appellant’s system could not generate. Mr. Boquet refused to go through appellant, instead
requesting information from her employees. From September through December 2001, appellant
had to track expenses related to the anthrax attacks, closing of postal services and postal deaths.
She submitted no evidence in support of these allegations. As appellant has not substantiated
these allegations, she has not established harassment. Mere perceptions and feelings of
harassment will not support an award for compensation.19
In June 2000 Mr. Boquet questioned appellant about her personal vehicle, asked how she
could afford it and asked about her husband’s job. He also stated that he hated her. Ms. Hebert
stated that Mr. Boquet called appellant and asked her how she was able to afford her car and told
her he hated her. It is not clear how Ms. Hebert would have independent knowledge of the
conversation between appellant and Mr. Boquet. For this reason, appellant has not submitted
sufficient evidence to corroborate these statements.
Appellant also alleged that Mr. Boquet began to racially harass her She claimed that
sometime between December 1999 and April 2000, out of the blue, he informed her that a friend
of his referred to black people as “nig---s” followed by him saying that he was only repeating
something that his friend had stated. Appellant requested that Mr. Boquet not use that language
in front of her. She alleged that he spoke negatively about black managers and called them
idiots. In addition, Mr. Boquet called black football players monkeys on two occasions in 2000
and October 2006. Appellant also alleged he hung a confederate flag on the wall in his office for
years until he was forced to remove it. From March through August 2002, she alleged that
Mr. Boquet instructed her to come to his office and bring all her staff except for a budget analyst
who was black. Appellant stated that he tried to pollute the work environment with racism and
hostility.
In support of these allegations, appellant submitted a statement dated December 30, 2009
from Ms. Colly, who stated that appellant told her of Mr. Boquet’s statements. In this instance,
Ms. Colly does not claim to have witnessed or have personal knowledge of Mr. Boquet’s
statements. Instead, she notes that she is reporting what appellant told her. The Board finds that
Ms. Colly’s repetition of appellant’s allegations is insufficient to substantiate that the events
occurred as alleged and do not establish racial discrimination or harassment.
Ms. Hebert in her revised statement of January 20, 2010 indicated that she felt bad for
appellant because she had to put up with Mr. Boquet calling black people monkeys and idiots.
She also claimed that Mr. Boquet “proudly displayed white supremacy, such as his wizard sign
referring to the KKK.” The Board finds that these statements are insufficient to establish that
Mr. Boquet created a racially hostile environment. Ms. Hebert’s witness statements regarding
the use of racial slurs do not reference a specific, time or place, nor does she offer and specifics
of what Mr. Boquet had in his office other than something she believed was referring to the
19

S.B., Docket No. 12-1715 (issued August 7, 2013).

14

KKK. Without this critical information, the Board finds that these statements are insufficient to
find error and abuse.20
Although appellant claimed that
office for years until he was forced to
substantiate this claim. With respect to
time did she reference specific dates.
months.

Mr. Boquet had a confederate flag on the wall in his
remove it, there were no corroborating statements to
her allegations with regard to racial harassment, at no
Instead, appellant cited broad time periods spanning

Appellant alleged that Mr. Boquet called her stupid and belittled her before employees.
Although the Board has recognized the compensability of verbal abuse in certain circumstances,
this does not imply that every statement uttered in the workplace will give rise to coverage under
FECA.21 The Board has generally held that being spoken to in a raised or harsh voice does not
of itself constitute verbal abuse or harassment.22 The Board finds that while appellant has
alleged that Mr. Boquet called her stupid in a meeting, she did not provide sufficient detail to
establish that this comment was made at a specific time.23 Appellant has not established verbal
abuse.
Appellant stated in April 2007 Ms. Western began to harass her because she wished to
return to her position as manager of budget. She alleged that Ms. Western lied on her mid-year
review and was trying to ruin appellant’s career. Mr. Robinson supported that Ms. Western
treated appellant badly, but did not support appellant’s specific allegations. As appellant has not
substantiated her allegation of harassment by Ms. Western, she has not established these alleged
events as a compensable factor of employment.
Appellant made a series of allegations against her supervisor Mr. Greer, who completed
statements and refuted her allegations of harassment and intimidation. While Ms. Wells stated
that Mr. Greer micromanaged appellant, she did not provide support of detailed allegations. As
appellant has not submitted witness statements or other evidence substantiating her allegations of
harassment by Mr. Greer.
Thus the Board finds that appellant has failed to establish any further compensable
factors.
With regard to the development of medical evidence by OWCP as it relates to the two
factors of employment found by OWCP, the Board finds that the case is not in posture for a
decision due to an unresolved conflict of medical opinion evidence.
Dr. Fiala opined on February 18, 2011 that appellant was functional prior to her
occupational stress which resulted in her current condition. The Board notes that OWCP
20

Supra note 16.

21

Harrier J. Landry, 47 ECAB 543, 547 (1996).

22

T.G., 58 ECAB 189 (2006).

23

P.T., Docket No. 07-134 (issued April 5, 2007).

15

referred appellant for a second opinion examination with Dr. Gallo who noted that OWCP had
accepted two factors of employment and stated that these factors were not cited by appellant as
the cause of her depression. Dr. Gallo indicated that appellant attributed her condition to conflict
with her manager and that instances of biased, punitive and unfair behavior by her supervisor
were the prominent causes of her depression. He opined that the accepted factors did not cause,
aggravate, precipitate or accelerate appellant’s psychological disorder.
Dr. Henderson submitted a report date May 1, 2011 and stated that appellant’s ability to
perform deteriorated in the aftermath of stressful work assignments after Hurricane Katrina in
2005 and that she was clearly disabled by June 2009. Dr. Fiala completed a report on
May 10, 2011 and stated that appellant’s emotional condition began while working with a
supervisor who engaged in verbal abuse and intimidation in 1999, resolved when the supervisor
left and reemerged in 2004. She stated that appellant’s condition escalated to full-blown posttraumatic stress disorder in 2005 during the aftermath of Hurricane Katrina when appellant was
required to accept calls at all hours of the night, to listen to employees’ stories of family
separation and loss.
When there are opposing reports of virtually equal weight and rationale, the case will be
referred to an impartial medical specialist pursuant to section 8123(a) of FECA which provides
that, if there is disagreement between the physician making the examination for the United States
and the physician of the employee, the Secretary shall appoint a third physician who shall make
an examination and resolve the conflict of medical evidence.24
The Board finds that OWCP’s hearing representative properly determined that there was
a conflict of medical opinion evidence between appellant’s treating physicians Dr. Henderson
and Dr. Faiala and Dr. Gallo, the second opinion physician. The Board, therefore, finds that
Dr. Brylowski was properly selected as the impartial medical examiner.
In contrast to appellant’s physicians, Dr. Brylowski, the independent medical examiner,
opined in his August 8, 2011 report that appellant’s federal employment did not cause, aggravate
or accelerate her diagnosed condition. He stated that employees in a structured environment
typically provided benefit to people with mental illness.
OWCP’s hearing representative found that Dr. Brylowski’s report was not sufficiently
rationalized as he did not address the central issue of whether the accepted factors caused or
contributed to appellant’s diagnosed condition and the case was remanded for a supplemental
opinion from Dr. Brylowski. In his February 6, 2012 brief addendum, Dr. Brylowski restated his
findings in his original report. The Board finds that the independent medical examination of
Dr. Brylowski of August 8, 2011 and his addendum report of February 6, 2012 are insufficient to
carry the special weight.
The Board finds that there remains an unresolved conflict of medical opinion evidence
between appellant’s physicians, Drs. Henderson and Fiala and OWCP’s referral physicians,
Dr. Gallo regarding the causal relationship between appellant’s previously accepted factors of
employment and her diagnosed emotional condition. In order to properly address the
24

5 U.S.C. §§ 8101-8193, 8123; B.C., 58 ECAB 111 (2006); M.S., 58 ECAB 328 (2007).

16

outstanding medical issues in this case, OWCP should forward a statement of accepted facts and
medical record to a new Board-certified psychiatrist to resolve the conflict of medical opinion
evidence and to determine if any of the accepted factors caused or contributed to appellant’s
emotional condition. After this and such other development as OWCP deems necessary, it
should issue a de novo decision.
CONCLUSION
The Board affirms that there are no additional factors, however, it finds that there remains
an unresolved conflict of medical opinion evidence and the case is referred to an impartial
medical examiner to determine if any of the accepted employment factors caused or contributed
to appellant’s diagnosed emotional conditions.
ORDER
IT IS HEREBY ORDERED THAT the February 20, 2013 decision of the Office of
Workers’ Compensation Programs is affirmed in part and remanded in part for further
development consistent with this decision of the Board.25
Issued: September 26, 2014
Washington, DC

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

25

Richard J. Daschbach, Chief Judge, who participated in the preparation of the decision, was no longer a
member of the Board after May 16, 2014

17

